DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third member made of an ion-dispersing material together with a lower member positioned below the barrier member, the lower member having a protrusion that extends toward the barrier member wherein the protrusion does not contact the barrier member (as required by claims 12-13 and 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Presently, only Fig. 61 shows an ion-dispersing material.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0225959 to Lenney (“Lenney”) in view of U.S. Publication No. 2012/0132759 to Sager (“Sager”). All references under this heading are with respect to Lenney unless otherwise noted.
Regarding claim 1, Lenney discloses a gutter guard 100-500 for filtering water that enters a rain gutter on a building, the gutter guard comprising: a barrier member 135, 235, 335, 435, 535 configured to be positioned above a lowest portion of the rain gutter and having a plurality of openings that are penetrable by water (by virtue of the barrier member being mesh), the barrier member having first members (members of the mesh extending perpendicular to a length of the gutter guard) that extend along a first direction; second members (members of the mesh extending parallel to the length of the gutter guard) that extend along a second direction that is non-parallel to the first direction; and a protrusion 145, 212, 245, 345, 445, 545 extending from the barrier member. Lenney does not disclose a third member made of an ion-dispersing material.
Sager in Fig. 4 discloses that an ion-dispersing material (Sager 14) of copper can be added to a mesh gutter guard to aid in the prevention or elimination of moss or mold or mildew buildup on the water receiving areas of a gutter guard (Sager par 0042-0043).

Regarding claim 2, Lenney in view of Sager discloses that the barrier member 135 is a single-layer mesh.
Regarding claim 3, Lenney in view of Sager discloses that the single-layer mesh comprises the first members, the second members, and the third member.
Regarding claim 4, Lenney in view of Sager discloses that the third member extends along the second direction.
Regarding claim 5, Lenney in view of Sager discloses that the protrusion 145, 245, 345, 545 is configured to extend from the barrier member toward the lowest portion of the rain gutter.
Regarding claim 6, Lenney in view of Sager discloses that the protrusion 445 is configured to extend from the barrier member away from the lowest portion of the rain gutter.
Regarding claim 7, Lenney in view of Sager discloses that the protrusion 212 is a fold formed in the first members and the second members.
Regarding claim 8, Lenney in view of Sager discloses that the third member extends across the fold. Per the modification, the third member which runs along the length of the gutter guard would extend across fold of protrusion 212 which runs the width of the gutter guard.
Regarding claim 14, Lenney discloses a filtration device 100-500 comprising: a barrier member 135, 235, 335, 435, 535 having a plurality of openings that are penetrable by water (by virtue of the barrier member being mesh), the barrier member having first members (members of the mesh extending perpendicular to a length of the gutter guard) that extend along a first direction; second members (members of the mesh extending parallel to the length of the gutter guard) that extend along a second direction that is non-parallel to the first direction; and a 
Sager in Fig. 4 discloses that an ion-dispersing material (Sager 14) of copper can be added to a mesh gutter guard to aid in the prevention or elimination of moss or mold or mildew buildup on the water receiving areas of a gutter guard (Sager par 0042-0043).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Lenney to have a third member made of an ion-dispersing material as taught by Sager to provide the predictable result of inhibiting moss of mold buildup on a gutter guard.	
Regarding claim 15, Lenney in view of Sager discloses that the barrier member is a single-layer mesh.
Regarding claim 16, Lenney in view of Sager discloses that the single-layer mesh comprises the first members, the second members, and the third member.
Regarding claim 17, Lenney in view of Sager discloses that the protrusion 145, 212, 245, 345, 445, 545 is a fold formed in the first members and the second members.
Claims 9-11 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,127,463 to Feldhaus (“Feldhaus”) in view of U.S. Publication No. 2012/0132759 to Sager (“Sager”). All references under this heading are with respect to Iannelli unless otherwise noted.
Regarding claim 9, Feldhaus discloses a gutter guard 10 for filtering water that enters a rain gutter on a building, the gutter guard comprising: a barrier member 40 configured to be positioned above a lowest portion of the rain gutter and having a plurality of openings that are penetrable by water (by virtue of the barrier member being mesh), the barrier member having first members (members of the mesh extending perpendicular to a length of the gutter guard) that extend along a first direction; second members (members of the mesh extending parallel to 
Sager in Fig. 4 discloses that an ion-dispersing material (Sager 14) of copper can be added to a mesh gutter guard to aid in the prevention or elimination of moss or mold or mildew buildup on the water receiving areas of a gutter guard (Sager par 0042-0043).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Feldhaus to have a third member made of an ion-dispersing material as taught by Sager to provide the predictable result of inhibiting moss of mold buildup on a gutter guard.	
Regarding claim 10, Feldhaus in view of Sager discloses that the protrusion 22 contacts the barrier member.
Regarding claim 11, Feldhaus in view of Sager discloses that the protrusion is adjacent to an opening 30 in the lower member.
Regarding claim 18, Feldhaus discloses filtration device 10 comprising: a barrier member 40 having a plurality of openings that are penetrable by water (by virtue of the barrier member being mesh), the barrier member having first members (members of the mesh extending perpendicular to a length of the gutter guard) that extend along a first direction; second members (members of the mesh extending parallel to the length of the gutter guard) that extend along a second direction that is non-parallel to the first direction; and a lower member 12 positioned below the barrier member, the lower member having a protrusion 22 that extends toward the barrier member. Lenney does not disclose a third member made of an ion-dispersing material.

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Feldhaus to have a third member made of an ion-dispersing material as taught by Sager to provide the predictable result of inhibiting moss of mold buildup on a gutter guard.	
Regarding claim 19, Feldhaus in view of Sager discloses that the protrusion 22 contacts the barrier member.
Regarding claim 20, Feldhaus in view of Sager discloses that the protrusion 22 is adjacent to an opening 30 in the lower member.
Allowable Subject Matter
Claims 12, 13, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art, alone or in obvious combination absent hindsight, discloses applicant’s invention of a gutter guard or filtration device comprising inter alia a lower member positioned below the barrier member, the lower member having a protrusion that extends toward the barrier member and wherein the protrusion does not contact the barrier member. The cited prior arts disclose (US9127463 US2007/0234647) protrusions below the barrier member and extending toward and contacting the barrier member. The protrusions contact the barrier in order to provide support and prevent the barrier member from sagging.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/           Primary Examiner, Art Unit 3633